Name: Commission Regulation (EEC) No 1019/86 of 8 April 1986 repealing Regulation (EEC) No 992/86 suspending advance fixing of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/30 Official Journal of the European Communities 9 . 4. 86 COMMISSION REGULATION (EEC) No 1019/86 of 8 April 1986 repealing Regulation (EEC) No 992/86 suspending advance fixing of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), and in particular Article 1 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and having regard to the corresponding provisions in other Regulations on the common organiza ­ tion of markets in the agricultural products sector, Whereas Commission Regulation (EEC) No 992/86 (4) suspended the advance fixing of monetary compensatory amounts for the period 5 to 9 April 1986 ; Whereas all the Member States with the exception of Ireland will apply new monetary compensatory amounts from 9 April 1986 ; whereas in Ireland the new amounts are to take effect on 14 April 1986 ; whereas it is neces ­ sary therefore to extend the period of suspension for Ireland until that date ; whereas advance fixing must be reintroduced as from these dates : Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant Manage ­ ment Committees, HAS ADOPTED THIS REGULATION : Article 1 As for as the monetary compensatory amounts applicable in Ireland are concerned, the period of suspension is extended until 11 April 1986 . Article 2 Regulation (EEC) No 992/86 is hereby repealed with effect from :  12 April 1986 in the case of Ireland,  9 April 1986 for the other Member States . Article 3 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12. 1985, p. 19 . 4) OJ No L 90 , 5 . 4 . 1986, p. 39 .